 

Exhibit 10.4

October 28, 2014

Relypsa, Inc.

5301 Patrick Henry Drive

Santa Clara, CA 95054

Dear Sir or Madam:

Reference is made to the Amended and Restated Intellectual Property License and
Assignment Agreement dated November 23, 2009 between Ilypsa, Inc. and Relypsa,
Inc. (the “Agreement”).  Capitalized terms used but not defined herein shall
have the same meanings as assigned to such terms in the Agreement.

The parties inadvertently failed to include in the Agreement that the license
grant in Section 3.1 should be exclusive for the ILY101 Program with respect to
certain Patent Rights.  Accordingly, the parties hereby agree that the license
grant under Section 3.1 of the Agreement shall be exclusive (instead of
non-exclusive) for the ILY101 Program solely with respect to the Patent Rights
referenced in the letter sent from Ilypsa to Relypsa on October 27, 2014.

Except as set forth in this letter, the terms of the Agreement remain in full
force and effect.  This letter may be executed in counterparts with the same
effect as if each party had signed the same document.  All such counterparts
shall be deemed an original, shall be construed together and shall constitute
one and the same instrument.  Signature pages of this amendment letter may be
exchanged by facsimile or other electronic means without affecting the validity
thereof.

To evidence your agreement, please execute this letter where indicated below.

 

Sincerely,

 

/s/ Stuart L. Watt

 

Stuart L. Watt

VP, Law and Intellectual Property Officer

Acknowledged and Agreed:

Relypsa, Inc.

 

By:

/s/ Ronald Krasnow

Name:

Ronald Krasnow

Title:

SVP, General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract number: 2007511785-001-011

 

 

 

 

--------------------------------------------------------------------------------

 

October 27, 2014

Relypsa, Inc.

5301 Patrick Henry Drive

Santa Clara, CA 95054

Re:    Patent Rights

Dear Sir or Madam:

Reference is made to the Amended and Restated Intellectual Property License and
Assignment Agreement dated November 23, 2009 between Ilypsa, Inc. and Relypsa,
Inc. (the “Agreement”).  Capitalized terms used but not defined herein shall
have the same meanings as assigned to such terms in the Agreement.  

The Patent Rights that the parties are referencing with respect to an exclusive
license under Section 3.1 of the Agreement are:

PCT/US2005/010747 – WO 2005/097072

Mar30-04 – 10/814,749

Mar30-05 – 11/095,918

and all Patent Rights claiming priority thereto or deriving therefrom.

 

Sincerely,

 

/s/ Stuart L. Watt

 

Stuart L. Watt

VP, Law and Intellectual Property Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract number: 2007511785-001-011

 